405 U.S. 910
92 S. Ct. 989
30 L. Ed. 2d 781
Richard JIMENEZ, petitioner,v.George J. BETO, Director, Texas Department of  Corrections.
No. 71-5709.
Supreme Court of the United States
February 22, 1972

1
Motion for leave to proceed in forma pauperis and petition for writ of certiorari to the United States Court of Appeals for Fifth Circuit granted. Judgment vacated and case remanded to the Court of Appeals for further consideration in light of Haines v. Kerner, 404 U.S. 519, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972).


2
For opinion after remand see 468 F.2d 616.